 1   AMY K. VAN ZANT (STATE BAR NO. 197426)
     avanzant@orrick.com
 2   JASON K. YU (STATE BAR NO. 274215)
     jasonyu@orrick.com
 3   TAMMY SU (STATE BAR NO. 329652)
     tsu@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 5   Menlo Park, CA 94025-1015
     Telephone:   +1 650 614 7400
 6   Facsimile:   +1 650 614 7401

 7   Attorneys for Plaintiff
     TRADESHIFT, INC.
 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12   TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS

13                      Plaintiff,                   PLAINTIFF TRADESHIFT, INC.’S
                                                     ADMINISTRATIVE MOTION TO FILE
14          v.                                       UNDER SEAL PORTIONS OF
                                                     MOTION RE THIRD PARTY
15   BUYERQUEST, INC., an Ohio corporation,          SMUCKER SERVICES CO.’S
                                                     PRIVILEGE CLAIM PURSUANT TO
16                      Defendant.                   FRCP 26(B)(5)(B).

17
                                                     Hon. Richard Seeborg
18                                                   Hon. Thomas Hixon

19
20

21

22

23

24

25

26

27
                                                           TRADESHIFT’S MOTION TO FILE UNDER
28                                                            SEAL RE MOTION RE THIRD PARTY
                                                            SMUCKER SERVICES CO.’S PRIVILEGE
                                                            CLAIM PURSUANT TO FRCP 26(B)(5)(B)
                                                                        CASE NO. 3:20-CV-1294-RS
 1          Pursuant to Civil Local Rules 79-5 and 7-11, Plaintiff Tradeshift, Inc. (“Tradeshift”)

 2   hereby moves to file under seal certain portions of Tradeshift’s Letter Brief re Third Party

 3   Smucker Services Co.’s (“JMS”) Privilege Claim Pursuant to Fed. R. Civ. P. 26(b)(5)(B).

 4   Specifically, pursuant to Local Rule 79-5(e), Tradeshift seeks to seal documents and information

 5   that Third Party JMS has designated as Confidential or Highly Confidential under the Protective

 6   Order issued in this case or documents and information over which JMS now claims privilege

 7   pursuant Fed. R. Civ. P. 26(b)(5)(B), including:

 8             Tradeshift’s Letter Brief containing discussions of information that JMS has
                designated as Confidential or Highly Confidential and discussions of documents over
 9
                which JMS claims attorney-client privilege.
10
               Exhibit 1, an email and attached memorandum, originally produced at
11              TJMSC0034689-691, clawed back by JMS pursuant to Fed. R. Civ. P. 26(b)(5)(B).
12             Exhibit 7, an email that Smucker produced at TJMSC0026002 and designated
                “Confidential”
13
               Exhibit 8, a document Smucker Produced at TJMSC0016646 and designated
14
                “Confidential”
15
               Exhibit 9, excerpts of the transcript of the May 12, 2021 Deposition of Jason Barr,
16              which Smucker has designated “Confidential.”
17
            Pursuant to Local Rule 79-5(e), Tradeshift understands that JMS will file a declaration
18
     establishing that the designated documents are sealable. For the reasons stated in said
19
     declaration, Tradeshift respectfully requests the Court grant this motion to seal.
20

21   Dated: May 18, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
22                                                   By:    /s/ Amy K. Van Zant
                                                            AMY K. VAN ZANT
23
                                                            Attorneys for Plaintiff
24                                                          TRADESHIFT, INC.
25

26

27
                                                                  TRADESHIFT’S MOTION TO FILE UNDER
28                                                                    SEAL RE MOTION RE THIRD PARTY
                                                     -1-           SMUCKER SERVICES CO.’S PRIVILEGE
                                                                    CLAIM PURSUANT TO FRCP 26(B)(5)(B
                                                                               CASE NO. 3:20-CV-1294-RS
